1. Where the bill of exceptions has no certificate of the clerk thereto attached, counsel for plaintiff in error will not be allowed to withdraw the papers for the purpose of having such certificate attached after the commencement of the call of the cases on the docket of the circuit to which they belong, even though counsel stated that if the bill of exceptions was not returned, with the certificate attached, before the case was reached, the writ of error could be dismissed.— (R-)2. Diligence would have required that the defect in the bill of exceptions should have been cured before the circuit to which it belonged had been reached. — (R.)Certificate. Practice in the Supreme Court. January Term, 1877.The head-notes sufficiently report this case.